Citation Nr: 1811086	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for impairment of the tibia and fibula, claimed as residuals of left leg injury, with surgical scar, and left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1993 to June 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction has subsequently been transferred to the St. Petersburg, Florida RO.

In October 2017, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) at videoconference hearing. A transcript of that proceeding has been prepared and is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his left knee symptoms, associated with his service-connected left leg injury, are more severely disabling than reflected by his current 10 percent disability rating. Specifically, he testified that in addition to the arthritis in his left knee, he has decreased range of motion, instability so severe that it causes him to fall, that his knee locks up so that he cannot move it, and that it is constantly swollen. In addition, the Veteran stated that the scars from his leg surgery are painful and that he gets cramps around his scars.

The Board notes that the Veteran's most recent VA examination for his left leg and knee was in December 2015 and that the record indicates a worsening of the Veteran's symptoms. Accordingly, a new VA examination is warranted. See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997). 

Additionally, the Court has held that the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). 

In light of the foregoing, the Board finds that a remand is necessary to obtain a current and fully adequate VA medical examination, and medical opinion, for the proper evaluation of the Veteran's left leg and knee disability. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 U.S.C. § 5103A(d)(1).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to identify all current residuals of the left leg injury and left knee disorders, as well as ascertain their severity and manifestations. Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. The Board draws the examiner's attention to the Veteran's testimony before the undersigned VLJ in October 2017. At his hearing, the Veteran stated that his left knee had instability, which has caused him to fall; that his left knee locks up so that he cannot move it; and that his left knee is constantly swollen.  He stated that he had painful motion and decreased range of motion. He also testified that his multiple surgical scars are painful. 

In addition, the examiner should report all signs and symptoms necessary for rating the Veteran's diagnosed left knee degenerative arthritis. In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage. He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should provide the range of motion in degrees for the Veteran's right and left knees and the opposing undamaged joint if applicable. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

As it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, as well as a copy of this remand, must be made available to the examiner for review.

2. The AOJ should then readjudicate the claim on appeal. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




